COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-04-081-CV



IN RE OLIVER JAY LEWIS	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and is of the opinion that relief should be denied.  
See
 
In re Ramirez
, 994 S.W.2d 682, 683 (Tex. App.—San Antonio 1998, orig. proceeding) (holding that because determination of whether default judgment is proper is discretionary, mandamus to compel entry of default judgment is not appropriate); 
see also
 
Tex. R. Civ. P.
 124, 239 (providing that trial court cannot enter default judgment unless defendant has been served).
(footnote: 2)  Accordingly, relator's petition for writ of mandamus is denied.



PER CURIAM





PANEL A:	LIVINGSTON, DAUPHINOT, and McCOY, JJ.



DELIVERED:  March 25, 2004

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4
.


2:We note that only the district court, and not this court, has jurisdiction to issue a writ of mandamus compelling the district clerk to serve the divorce petition on Beverly Lewis.  
See
 
Tex. Gov’t Code Ann.
 §§ 22.221(b), 24.011 (Vernon 2004).